NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended independent claims 1 and 8 to include the limitations of claims 5 and 12 that were previously indicated as allowable. An updated search of the prior art did not reveal any further art that explicitly teaches, or fairly suggests, newly amended claims 1 and 8 as a whole.
Applicant amended independent claim 15 to include limitations similar to original claim 9, while further amending the claim to recite that the disk resource mapping information includes a plurality of indicators for each of the plurality of data disks rather than simply reciting a plurality of indicators for the plurality of disks. Applicant argues that this distinguishes the claim over the cited art to Polia. The examiner agrees. Polia does not disclose a plurality of indicators for each of the plurality of disks in combination with all other limitations of claim 15 as amended. An update search of the prior art did not reveal further art that explicitly teaches, or fairly suggests, the newly amended claim 15 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (NPL) discloses a strategy for degraded RAID-6 wherein data from up to 2 failed disks is written to the P and Q parity locations that previously stored parity for the data blocks of the failed disk(s) and storing degraded location indicators for the parity locations. Wu’s location map, however, comprises only two bits per RAID stripe and thus does not disclose the plurality of indicators for each disk. Wu further explicitly teaches reconstruction upon replacement of a failed disk.
Jin et al. (NPL) discloses a reconfigurable RAID-5, wherein parity blocks that are associated with data blocks of a failed disk are repurposed to store the missing data block, resulting in a RAID-0 arrangement for that particular data stripe. Jin further discloses a parity location bitmap that stores one bit per parity location. The bit holds a 1 or a 0 dependent upon whether it stores parity or data. This map stores indicators solely for the individual parity locations and thus does not disclose the plurality of indicators for each disk. Jin further explicitly teaches reconstruction operations upon disk replacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113